FORM 11-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-23333 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Timberland Bank Employee Stock Ownership and 401(k) Plan B. Name of issuer of securities held pursuant to the plan and the address of its principal executive office. Timberland Bank 624 Simpson Avenue Hoquiam, Washington 98550 Financial Statements and Exhibits Page (a) Reports of Independent Registered Public Accounting Firms 1 (b) Financial Statements Statements of Net Assets Available for Benefits at September 30, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits 4 for the Year Ended September 30, 2011 Notes to the Financial Statements 5 (c) Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 13 (d) Exhibit 23 Consent of Independent Registered Public Accounting Firm 15 Signatures The Plan:Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer employees benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Administrator, Timberland Bank Employee Stock Ownership and 401(k) Plan By:/s/Dean J. Brydon Dean J. Brydon (name) Chief Financial Officer(title) Timberland Bank (bank) Date:March 28, 2012 Timberland Bank Employee Stock Ownership and 401(k) Plan Financial Report September 30, 2011 Timberland Bank Employee Stock Ownership And 401(k) Plan Financial Report September 30 Contents Report of Registered IndependentPublic Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2-3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5-12 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 13-14 Report of Independent Registered Public Accounting Firm To the Plan Administrator, Investment and Benefit Committees of Timberland Bank Employee Stock Ownership and 401(k) Plan: We have audited the accompanying statements of net assets available for benefits of the Timberland Bank Employee Stock Ownership and 401(k) Plan (the “Plan”) as of September 30, 2011 and 2010 and the related statement of changes in net assets available for benefits for the year ended September 30, 2011.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of September 30, 2011 and 2010 and the changes in net assets available for benefits for the year ended September 30, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule H, line 4i – schedule of assets (held at the end of year) as of September 30, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rule and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP Spokane, Washington February 15, 2012 Financial Statements Statements of Net Assets Available for Benefits Timberland Bank Employee Stock Ownership and 401(k) Plan September 30, 2011 and 2010 September 30, 2011 Nonparticipant Directed Participant Directed Allocated Unallocated Total Assets Investments, at fair value: Stable value common collective trust fund $ $
